DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Danish priority document has been received.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holden (U.S. 3,188,264) in view of Rubens (U.S. 3,878,133) and further in view of Rudick (U.S. 6,226,818 B1) and still further in view of Kohaut et al. (U.S. 4,621,022).
    Holden teaches a fill material for cushioning packages that is made of a foam and has a central node, with arms extending from the node that has both good cushioning ability and stability when the arms interlock (column 1, lines 1-35).  An embodiment is taught where the width of the arms is greater than the length of the arms and the arms are separated by recessed areas, and the arms are in the form of lobes (Figure 6B).  Rubens teaches a foam material made of urethane and styrene foam that has good resiliency over many compression cycles that makes it suitable for use in a cushioning pillow (abstract).  Rudick teaches the use of two different types of fill in a pillow with a divider in between the two fills in order to allow different levels of cushioning for different body parts (see the abstract).  Kohaut et al. teaches a fill material with holes in the body of the material to increase the cushioning ability (col. 2, lines 10-25, Figure 3-9).
. 

Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive.
    Applicant argues that the cross section of Figure 6B of Holden is described by Holden as having a substantially rectangular cross section and therefore cannot have a structure .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783